       Case 3:20-cv-00194-DPM Document 5 Filed 08/31/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

PHILLIP STEWART
ADC #151956                                                   PLAINTIFF

v.                       No: 3:20-cv-194-DPM

SHAWN T. WINSTEAD, Sergeant,
North Central Unit, ADC                                  DEFENDANT

                                ORDER
     1. The Court withdraws the reference.
     2. Stewart hasn't paid the filing and administrative fees or alleged
that he is in imminent danger of serious physical injury; and the time
to do so has passed. Doc. 3. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                        D.P. Marshall J{
                                        United States District Judge

                                          3/ ~ f      ~0?-0
